Citation Nr: 1127645	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ischemic heart disease, to include coronary artery disease (CAD).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  

3.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected neuropathy in the right upper extremity.  

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected neuropathy in the left upper extremity.  

6.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  
7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1966 to February 1968, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for hypertension, a kidney disorder, and an acquired psychiatric disorder, and for higher initial ratings for peripheral neuropathy in the bilateral upper extremities, and for an increase in rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for CAD and hypertension, relates specifically to unestablished facts (a change in law and receipt of medical evidence) necessary to substantiate the claims; it raises a reasonable possibility of substantiating the claims.  

2.  The Veteran had active service within the territorial boundaries of Vietnam, and coronary artery disease, a type of ischemic heart disease subject to presumptive service connection based on exposure to herbicides in Vietnam, has been diagnosed.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for coronary artery disease (CAD) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material having been received, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection for coronary artery disease is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for hypertension and CAD.  There is evidence of record sufficient to grant the claim of entitlement to service connection for CAD.  The claim on the merits, for hypertension, requires additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With a chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Furthermore, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In addition, the law provides that 

a [V]eteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . ., unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

38 U.S.C.A. § 1116(f).  

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

Analysis-New and Material Evidence/CAD

The Veteran in this case was previously denied service connection for ischemic heart disease in a July 2007 rating decision.  The basis of that decision was that there was no evidence of record linking ischemic heart disease, to include CAD, with service-connected diabetes.  The Veteran did not appeal within a year of notification to him, and the decision is final.  The Veteran has subsequently put forth a petition to reopen, and contends that new and material evidence exists to reopen a claim for ischemic heart disease.  

There has been a significant change in the law following the last finalized decision of record.  Specifically, ishemic heart disease was added to 38 C.F.R. § 3.309 as a disease subject to presumptive service connection based on presumed exposure to herbicides in the Republic of Vietnam.  This development is new, in that it was not a legal consideration at the time of the previous denial, and it is material, in that the Veteran served in Vietnam as a U.S. Marine, and thus the change in law raises the possibility of substantiating the underlying claim for service connection.  As such, the claim is reopened.  See 38 C.F.R. § 3.156.  See also Spencer v. Brown, 4 Vet. App. 283 (1993).

Analysis-Service Connection, Ischemic Heart Disease 

The Veteran in this case served in Vietnam, and embarkation/disembarkation slips note that he travelled to Da Nang Air Base in January 1967, and returned to the United States in February 1968.  The Veteran was awarded the Vietnam Service Medal (VSM) for his year of service in Vietnam, and he served as an aircraft mechanic in support of Marine aviation during his time in-country.   

The Veteran has a diagnosis of coronary artery disease, and has had stent emplacement to treat this condition.  CAD is a type of ischemic heart disease, and as the Veteran has developed this condition, and as he has been confirmed to have had in-country service within the territorial boundaries of the Republic of Vietnam, he has met the requirements for presumptive service connection for this condition.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim is granted.  

Analysis-New and Material Evidence/Hypertension

The Veteran in this case was previously denied service connection for hypertension in a July 2007 rating decision on the basis of there being no evidence linking the condition to service-connected diabetes mellitus.  The Veteran did not appeal this decision, and the decision is final.  He contends that new and material evidence is of record to warrant a reopening of the claim.  

The above decision grants service connection for CAD on presumptive grounds.  This is new, in that it was not of record at the time of the last final denial, and is material, in that the award of service connection for a disorder of the cardiovascular system does, at least potentially, suggest a secondary relationship between hypertension and a service-connected condition.  This is more than a mere additional theory of entitlement, as the award of service connection for CAD changes the factual record, and changes the nature of a cardiovascular disability which was previously nonservice-connected to a service-connected condition.  

The Board is not able to substitute its own medical judgment for that of medical professional (see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)); however, it must note that the existence of hypertension and CAD together does, at least potentially, suggest a causal and/or aggravating relationship between the two disorders.  Moreover, the Veteran's representative submitted a medical journal article which does suggest a relationship between hypertension and diabetes mellitus.  It is noted that this medical article does not relate to the Veteran's condition specifically; however, in providing a potential nexus from a medical authority, there is at least the suggestion of a causal and/or aggravating relationship between hypertension and diabetes.  Thus, in light of the award of service connection for CAD and the submitted medical journal article, there is evidence which, at least potentially, suggests a secondary nexus (either causally or by aggravation) to hypertension.  Such a development is both new and material to the record, and warrants a reopening.  Accordingly, to that extent only, the Veteran's claim is granted.  See 38 C.F.R. § 3.156.  





(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of service connection for CAD is reopened.  

Entitlement to service connection for CAD is granted.  

New and material evidence having been received, the claim of service connection for hypertension is reopened; the appeal is granted to this extent only.  


REMAND

Service Connection-Hypertension

As noted, the above decision awards service connection for CAD as a consequence of presumed exposure to herbicides in the Republic of Vietnam.  The Veteran has a diagnosis of hypertension, and contends that it was caused or aggravated by service-connected diabetes.  Given the award of service connection for CAD, the record raises the theory of entitlement for service connection for hypertension as secondary to CAD.  The Veteran does not make an allegation of having developed the condition while in active service with the U.S. Marines. 

The Veteran has been examined by VA examiners on several occasions, and there are indications of a possible nexus between the condition and diabetes.  Although a VA examination of June 2007 noted hypertension as having pre-dated the diagnosis of diabetes, this examination report did not discuss any potential aggravating relationship between the two conditions.  A similar problem is present in an October 2008 VA examination report, which noted that hypertension was diagnosed in 1999 (which is prior to the assessment of diabetes); however, no mention is made of any potential aggravating relationship between hypertension and diabetes.  

The Veteran's representative has noted that there is a limited rationale associated with the VA opinions of record pertaining to the etiology of hypertension.  Specifically, the representative points out that there is limited rationale for the conclusions of the examiners in 2007 and 2008, and that a potential aggravating relationship, as well as potentially relevant medical literature, were not discussed before coming to a conclusion.  The Board agrees with the representative's assessment of the lack of adequacy of these opinions, and also notes that the subsequent award of service connection for CAD does, in itself, suggest the potential for a link (either causally or by aggravation) between CAD and hypertension.  Accordingly, the claim should be remanded so that a VA examination can be afforded, and so that the etiology of hypertension, to include discussion of aggravation, can be addressed by a medical expert.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection-Kidney Disorder

The Veteran contends that he has a chronic kidney disorder which has been caused or aggravated beyond the natural course of the disease process by service-connected diabetes.  

The record is relatively sparse with regard to a diagnosis of a current, chronic kidney disorder.  Indeed, in a July 2009 private physical examination report, there were no kidney manifestations noted as associated with the Veteran's diabetes.  Although there were apparently no problems associated at that time, there have been some genitourinary complaints noted in the clinical notes.  Specifically, In January 2009, the Veteran required treatment for painful urination, although no chronic renal disorder was assessed at that time.  

The Veteran, as a layperson, is competent to testify as to that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, his complaints of painful urination are noted, and do suggest, at least potentially, some genitourinary condition which might involve kidney function.  Although there were apparently no genitourinary symptoms upon examination in July 2009, and previous clinical notes do not contain abnormal kidney function or urinary abnormalities, the documented episode of urinary discomfort (and the Veteran's continual complaint of such pain) do warrant further evidentiary development.  Accordingly, the Veteran should be afforded a urology examination to determine if a chronic kidney and/or other genitourinary disorder is/are present, and if so, if it was at least as likely as not caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus.  See McLendon at 79.  

Service Connection-Psychiatric Disorder

The Veteran contends that he developed PTSD as a result of his service in Vietnam.  The record contains several diagnoses of both PTSD and depression.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, although the Veteran has specifically identified PTSD in his application for service connection, all psychiatric manifestations will be considered in his claim.  

The Veteran served in Vietnam as a Marine Corps aviation mechanic, and he was not awarded the Combat Action Ribbon or other decoration which would, by itself, suggest participation in combat activities.  The Veteran's service as an aircraft technician also does not, in itself, suggest a military occupational specialty which, by its very nature, would necessitate service in combat during assignment in Vietnam.  Nonetheless, there is some indication that the Veteran alleges combat service-comments made during post-service clinical visits.  Specifically, there is a clinical note of record, dated in May 2009, which states that the Veteran is a "victim of military combat trauma."  Indeed, the Veteran has been diagnosed as having both depression and PTSD as associated with "combat trauma"; however, there has been very little discussion as to what the specific alleged stressors are with regards to the Veteran's service in Vietnam.  

It is apparent that the U.S. Army Joint Services Records Research Center (JSRRC) was contacted in an attempt to verify the Veteran's alleged exposure to "combat trauma"; however, this agency reported that it did not have enough information to attempt to research the issue.  Such a determination is not surprising, as the Marine Corps Historical Center (MCHC) at the Marine Corps University Archive, is the appropriate agency to contact regarding unit histories for the U.S. Marines.  That is, by contacting the JSRRC, VA made its request for verification of combat service to the incorrect federal agency.  

The Veteran should yet again be requested to identify the specific instances of military service, to include any combat or exposure to hostile fire in Vietnam, which he attributes to his psychiatric symptoms.  From there, the Veteran's unit histories (from January 1967 to February 1968) should be obtained from the MCHC to confirm participation in combat operations (or subjection to actual or threatened enemy fire/hostile action).  Upon receipt of these records, the Veteran should be scheduled for a comprehensive VA psychiatric examination for the purposes of determining the exact nature of the Veteran's psychiatric disability picture, to include an opinion as to the etiology of such a condition.  See McLendon at 79.  

Increased/Initial Ratings-Diabetes Mellitus and Bilateral Upper Extremity Peripheral Neuropathy 

The Veteran is currently in receipt of a 20 percent rating for service-connected diabetes, and of separate 10 percent ratings for peripheral neuropathy in each of the upper extremities.  He contends, in essence, that the disorders are more severe than what is contemplated in the assigned ratings.  

The Veteran's representative, in the informal hearing presentation to the Board, contends that these claims should be remanded, and that the Veteran should be entitled to a new VA examination.  Specifically, the representative contends that the service-connected diabetes and neuropathy have grown in severity since the last VA examination of record, and that a new examination would be useful in determining the current status of the disability picture.  The Veteran's representative further contends that the Veteran has needed additional medication for his diabetes since the last examination of record, and that consideration of this by a medical examiner should, in his view, indicate entitlement to a higher rating.  

The Veteran has been examined by VA on several occasions, with a July 2009 private examination (apparently conducted for VA) being the most recent of record.  Although this is two years ago, the Veteran has, through his representative, nonetheless claimed that his conditions are of a greater severity, and has specifically requested new examinations to determine the severity of both diabetes and the neuropathy in the upper extremities.  The Board notes that in claims for an increase in rating, the current level of disability is most important in determining the appropriate rating.   Although age of an examination is not, in itself, an automatic reason for remand, the Board notes that a current examination is necessary in determining the overall disability picture.  As this is the case, and as the Veteran has specifically alleged that his condition has worsened in the years since he was last examined (and has specifically requested a new examination), the Board finds that a new examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Contact the Marine Corps Historical Center (MCHC) at the Marine Corps University Archive, and locate unit histories for the Veteran's Marine Air Wing during the time of his service in Vietnam, from January 1967 to February 1968.  Following obtainment of copies of these records, associate them with the claims file.  The Veteran should specifically identify incidents of alleged combat that haunt his memory.  That is, if he was exposed to actual or threatened enemy fire during his time in service, he should identify when and where those events took place.  

3.  Schedule the Veteran for VA cardiology, urology, and psychiatric examinations to determine the nature and etiology of current hypertension, a claimed kidney disorder (manifested by painful urination), and an acquired psychiatric disability (to include depression and PTSD).  In this regard, the appropriate examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hypertension and kidney/genitourinary disorder were either caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus.  With regard to the psychiatric examination, the examiner must provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disability, to include depression and PTSD, had causal origins in service.  A detailed rationale should accompany any conclusions reached.  

4.  Schedule the Veteran for appropriate examinations for to determine the severity of his service-connected diabetes mellitus, type 2, and neuropathy in the bilateral upper extremities.  The examiner must provide detailed descriptions of the current levels of severity.  

5.  Following the directed development, the RO must conduct a de novo review of the claims on the merits. Should the claims not be granted in the entirety, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


